IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CORINNA SOUMERAI,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2787

BANK OF AMERICA, N.A.,
BAC HOME LOAN
SERVICING, COUNTRYWIDE
HOME LOANS, WELLS
FARGO BANK, SELECT
PORTFOLIO SERVICING,
WALTON DUNES
TOWNHOUSE ASSOCIATION,
INC.,

      Appellee.


_____________________________/

Opinion filed April 4, 2016.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Corinna Soumerai, pro se, for Appellant.

Sara D. Dunn and Benjamin B. Brown of Quarles & Brady LLP, Tampa, for
Appellee.

PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., MAKAR, and OSTERHAUS, JJ., CONCUR.